department of the treasury internal_revenue_service washington d c ky tax_exempt_and_government_entities_division uniform issue list mar tbp rat legend taxpayer a plan x account y ira z company d amount a amount e date date date page of date dear this is in response to a letter dated date supplemented by letters dated date and date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that on date she received a distribution from plan x totaling amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to an error by a representative of company d on date taxpayer a signed a company d transfer of assets form to roll over the funds in plan x into an ira however on date funds from plan x totaling amount a were mistakenly deposited into account y a nonqualified brokerage account taxpayer a did not become aware of the error until she received a form 1099-div on date after the 60-day rollover period had expired z on date amount e a portion of amount a was rolled over into ira taxpayer a took all of the steps necessary to effect a timely rollover of pian x and her failure to do so within the 60-day rollover period was due to an error made by a representative of company d documentation from company d acknowledges that an error was made by a representative of company d based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to amount e sec_403 of the code provides that if i any potion of the balance_to_the_credit of an employee in an employee annuity described in sec_403 is paid to him in an eligible_rollover_distribution within the meaning of sec_402 ii the employee transfers any portion of the property he receives in such distribution to an eligible_retirement_plan and iii in the case of a distribution_of_property other than money the amount so transferred consists of page of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_403 of the code provides that the rules of sec_402 through shall apply for the purposes of sec_403 sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property retirement account ira constitutes one form of eligible_retirement_plan an individual sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 c where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount e was due to an error by a representative of company d therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the rollover of page of amount e provided all other requirements of sec_402 of the code except the 60-day requirement were met with respect to such contribution the contribution of amount e into ira z will be considered a valid rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact id please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose enclosures cc
